DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 16 November 2020.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 December 2020 and 29 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The examiner accepts the drawings filed 16 November 2020.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,839,166 (hereafter “the patent”). This is a statutory double patenting rejection.
As per independent claim 1, claim 1 of the patent discloses a data processing method, comprising the steps of (column 6, line 49):
(a) executing a messaging application program and one or more other application programs on a computer system, each of the messaging application programs and the one or more other application programs displaying data to a user of the computer system, wherein the messaging application program enables real-time transmission of messages to and from the user (column 6, lines 50-56)
(b) analyzing text in each message received by or to be sent by the user in the messaging application program to identify one or more textual data items in the message that can potentially be processed by the one or more other application programs (column 6, lines 57-61)
(c) displaying messages analyzed in (b) to the user by the messaging application, wherein each textual data item in the messages identified in step (b) is visually marked and selectable by the user (column 6, lines 62-65)
(d) receiving an input from the user selecting a textual data item in one of the messages (column 6, lines 66-67)
(e) broadcasting information on the textual data item selected by the user to the one or more other application programs (column 7, lines 1-3)
(f) determining independently through each of the one or more other application programs whether the information on the textual data item broadcast in step (e) is semantically relevant to that application program (column 7, lines 4-7)
(g) when the information on the textual data item is determined to be semantically relevant to an application program, processing the information on the textual data item through the application program and displaying results to the user (column 7, lines 8-12).
As per dependent claim 2, claim 2 of the patent discloses wherein analyzing text in each message received by or to be sent by the user in step (b) is performed using natural language processing (column 7, lines 13-15).
As per dependent claim 3, claim 3 of the patent discloses wherein the one or more textual data items are identified in step (b) by searching for the one or more textual data items in one or more databases of known entities or concepts (column 7, lines 16-19).
As per dependent claim 4, claim 4 of the patent discloses wherein the information on each textual data items comprises a type:value pair associated with the textual data item in the one or more databases (column 7, lines 21-23).
As per dependent claim 5, claim 5 of the patent discloses wherein the data comprises financial data, and wherein the entities or concepts comprise Issuers, Securities, Investment Managers, Consultants, Employees, Products, or sales activities (column 7, lines 24-27).
As per dependent claim 6, claim 6 of the patent discloses wherein the one or more other application programs include at least one of a Price Chart application, a Security Detail application, a Search application, and a Performance Chart application (column 7, lines 28-31).
As per dependent claim 7, claim 7 of the patent discloses wherein the one or more textual data items are visually marked by being underlined or shown in a different color of font relative to other text in the messages (column 7, lines 32-35).
As per dependent claim 8, claim 8 of the patent discloses wherein the textual data item selectable by the user comprises a clickable hotspot (column 7, lines 36-37).
As per dependent claim 9, claim 9 of the patent discloses wherein the computer system comprises a user-operated device and one or more remote computers connected to the user-operated device over a communications network, and wherein the application programs execute entirely on the user-operated device, partly on the user-operated device and partly on the one or more remote computers, or entirely on the one or more remote computers (column 7, lines 39-46).
As per independent claim 10, claim 10 of the patent discloses a computer system, comprising (column 7, line 47):
at least one processor (column 7, line 48)
memory associated with the at least one processor (column 7, line 49)
a display (column 7, line 50)
a messaging application program and one or more other application programs stored in the memory that can be executed by the at least one processor, each of the messaging application program and the one or more other application programs capable of processing data and displaying data to a user of the computer system on the display, wherein the messaging application program enables real-time transmission of messages to and from the user, wherein the computer system is configure to (column 7, lines 51-59):
(a) execute the messaging application program and the one or more other application programs on a computer system (column 7, lines 60-62)
(b) analyze text in each message received by or to be sent by the user in the messaging application program to identify one or more textual data items in the message that can potentially be processed by the one or more other application programs (column 7, lines 63-67)
(c) display messages analyzed in (b) to the user by the messaging application, wherein each textual data item in the messages identified in step (b) is visually marked and selectable by the user (column 8, lines 1-4)
(d) receive an input from the user selecting a textual data item in one of the messages (column 8, lines 5-6)
(e) broadcast information on the textual data items selected by the user to the one or more other application programs (column 8, lines 7-9)
(f) determine independently through each of the one or more other application programs whether the information on the textual data item broadcast in step (e) is semantically relevant to the application program (column 8, lines 10-13)
(g) when the information on the textual data item is determined to be semantically relevant to an application program, process the information on the textual data item through the application program and display results to the user (column 8, lines 14-18)
As per dependent claim 11, claim 11 of the patent discloses wherein the text in each message received by or to be sent by the user is analyzed in (b) using natural language processing (column 8, lines 19-21).
As per dependent claim 12, claim 12 of the patent discloses wherein the one or more textual data items are identified in step (b) by searching for the one or more textual data items in one or more databases of known entities or concepts (column 8, lines 22-25).
As per dependent claim 13, claim 13 of the patent discloses wherein the information on each textual data items comprises a type:value pair associated with the textual data item in the one or more databases (column 8, lines 26-28).
As per dependent claim 14, claim 14 of the patent discloses wherein the data comprises financial data, and wherein the entities or concepts comprise Issuers, Securities, Investment Managers, Consultants, Employees, Products, or sales activities (column 8, lines 29-32).
As per dependent claim 15, claim 15 of the patent discloses wherein the one or more other application programs include at least one of a Price Chart application, a Security Detail application, a Search application, and a Performance Chart application (column 8, lines 33-36).
As per dependent claim 16, claim 16 of the patent discloses wherein the one or more textual data items are visually marked by being underlined or shown in a different color of font relative to other text in the messages (column 8, lines 37-40).
As per dependent claim 17, claim 17 of the patent discloses wherein the textual data item selectable by the user comprises a clickable hotspot (column 8, lines 41-42).
As per dependent claim 18, claim 18 of the patent discloses wherein the computer system comprises a user-operated device and one or more remote computers connected to the user-operated device over a communications network, and wherein the application programs execute entirely on the user-operated device, partly on the user-operated device and partly on the one or more remote computers, or entirely on the one or more remote computers (column 8, lines 43-50).
As per independent claim 19, claim 19 of the patent discloses an inter-application communication method, comprising the steps of (column 8, lines 51-52):
(a) executing a messaging application program and one or more other application programs on a computer system, each of the messaging application program and the one or more other application programs displaying data to a user of the computer system, wherein the messaging application program enables real-time transmission of messages to and from the user (column 8, lines 53-59)
(b) analyzing text in each message received by or to be sent by the user in the messaging application program using natural language processing to identify one or more textual data items in the message that can potentially be processed by the one or more other application programs, and by searching for the one or more textual data items in one or more databases of known entities or concepts (column 8, lines 6-67)
(c) tagging the one or more textual data items identified in step (b) by visually marking the one or more textual data items and making the one or more textual data items user-selectable in the messages displayed to the user (column 9, lines 1-5)
(d) receiving an input from the user selecting a textual data item in one of the messages (column 9, lines 6-7)
(e) broadcasting information on the textual data item selected by the user to the one or more other application programs (column 9, lines 8-10)
(f) determining independently through each of the one or more other application programs whether the information on the textual data item broadcast in step (e) is semantically relevant to the application programs (column 9, lines 11-14)
(g) when the information on the textual data item is determined to be semantically relevant to an application program, processing the information on the textual data item through the application program and displaying results to the user (column 9, lines 15-19).
As per dependent claim 20, claim 20 of the patent discloses wherein the information on each textual data item comprises a type:value pair associated with the textual data item in the one or more databases (column 9, lines 20-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gidman et al. (US 9135095, patented 15 September 2015, hereafter Gidman) and further in view of Mao et al. (US 2018/0375812, published 27 December 2018, hereafter Mao).
As per independent claim 1Gidman discloses a data processing method, comprising the steps of:
(a) executing a messaging application program and one or more other application programs on a computer system, each of the messaging application programs and the one or more other application programs displaying data to a user of the computer system, wherein the messaging application program enables real-time transmission of messages to and from the user (column 1, lines 21-35)
 (d) receiving an input from the user selecting a textual data item in one of the messages (column 1, lines 36-48)
(e) broadcasting information on the textual data item selected by the user to the one or more other application programs (column 1, lines 36-48)
(f) determining independently through each of the one or more other application programs whether the information on the textual data item broadcast in step (e) is semantically relevant to that application program column 1, lines 36-48)
(g) when the information on the textual data item is determined to be semantically relevant to an application program, processing the information on the textual data item through the application program and displaying results to the user (column 1, lines 36-48).
Gidman fails to specifically disclose:
(b) analyzing text in each message received by or to be sent by the user in the messaging application program to identify one or more textual data items in the message that can potentially be processed by the one or more other application programs 
(c) displaying messages analyzed in (b) to the user by the messaging application, wherein each textual data item in the messages identified in step (b) is visually marked and selectable by the user 
However, Mao, which is analogous to the claimed invention because it is directed to identifying and emphasizing text within a messaging program, discloses:
(b) analyzing text in each message received by or to be sent by the user in the messaging application program to identify one or more textual data items in the message (paragraph 0043)
(c) displaying messages analyzed in (b) to the user by the messaging application, wherein each textual data item in the messages identified in step (b) is visually marked and selectable by the user (paragraph 0053)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mao with Gidman, with a reasonable expectation of success, as it would have enabled a user to receive analyzed textual contents for selection. This would have enabled the user to quickly identify relevant information instead of reading the entirety of contents themselves.
As per dependent claim 2, Gidman and Mao disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Mao further discloses wherein analyzing text in each message received by or to be sent by the user in step (b) is performed using natural language processing (paragraph 0043). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mao with Gidman, with a reasonable expectation of success, as it would have enabled a user to receive analyzed textual contents for selection. This would have enabled the user to quickly identify relevant information instead of reading the entirety of contents themselves.

As per dependent claim 3, Gidman and Mao disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Gidman discloses searching a database (Figure 5; column 3, lines 27-38). Gidman fails to specifically disclose wherein the one or more textual data items are identified in step (b) by searching for the one or more textual data items in one or more databases of known entities or concepts. However, the examiner takes official notice that searching a database for textual items identifying known entities or concepts was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Gidman, with a reasonable expectation of success, as it would have enabled a user to match concepts based upon those previously identified. This would have allowed for maintaining a set of topics/concepts across multiple sessions, thereby allowing for these concepts to be categorized together. This would have facilitated the user receiving all relevant information more easily.
As per dependent claim 4, Gidman and Mao disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Gidman discloses wherein the information on each textual data items comprises a type:value pair associated with the textual data item in the one or more databases (Figures 3-7; column 3, lines 18-65).
As per dependent claim 5, Gidman and Mao disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Gidman discloses wherein the data comprises financial data, and wherein the entities or concepts comprise Issuers, Securities, Investment Managers, Consultants, Employees, Products, or sales activities (Figures 3-7; column 3, lines 18-65).
As per dependent claim 6, Gidman and Mao disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Gidman discloses wherein the one or more other application programs include at least one of a Price Chart application, a Security Detail application, a Search application, and a Performance Chart application (column 3, lines 48-65).
As per dependent claim 7, Gidman and Mao disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Mao discloses wherein the one or more textual data items are visually marked by being underlined or shown in a different color of font relative to other text in the messages (paragraph 0053). ). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mao with Gidman, with a reasonable expectation of success, as it would have enabled a user to receive analyzed textual contents for selection. This would have enabled the user to quickly identify relevant information instead of reading the entirety of contents themselves.
As per dependent claim 8, Gidman and Mao disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gidman fails to specifically disclose wherein the textual data item selectable by the user comprises a clickable hotspot. However, the examiner takes official notice that creating linkable hotspots was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Gidman, with a reasonable expectation of success, as it would have enabled a user to easily navigate between applications. This would have provided the advantage of directly linking a user to the application and use of the content instead of requiring the user to manually access the application and populate the application with the data.
As per dependent claim 9, Gidman and Mao disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gidman discloses wherein the computer system comprises a user-operated device and one or more remote computers connected to the user-operated device over a communications network, and wherein the application programs execute entirely on the user-operated device, partly on the user-operated device and partly on the one or more remote computers, or entirely on the one or more remote computers (column 2, line 57- column 3, line 3).
With respect to claims 10-18, the applicant discloses the limitations substantially similar to those in claims 1-9, respectively. Claims 10-18 are similarly rejected.
With respect to claims 19-20, the applicant discloses the limitations substantially similar to those in claims 1 and 4, respectively. Claims 19-20 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144